Citation Nr: 0503939	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  95-12 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a duodenal ulcer, prior to January 11, 2002.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a duodenal ulcer, subsequent to January 11, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to December 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.  In that decision, the RO denied the 
veteran's claim for entitlement to a disability evaluation 
greater than 10 percent for a duodenal ulcer.  The veteran 
appealed the RO's action, and in February 1999, the Board 
remanded the claim for the purpose of obtaining additional 
medical information.  

The claim was once again remanded in December 2001 for a VA 
medical examination in order to distinguish the veteran's 
symptomatology resulting from his duodenal ulcer in 
comparison the manifestations produced by his other 
disorders.  Following that action, the RO, in May 2003, 
increased the disability rating from 10 to 20 percent, 
effective January 11, 2002.  (This effective date was taken 
from a report of treatment from Dr. W. E. Thomas, dated April 
15, 2003).  The veteran was notified of this change; he 
indicated that he was still dissatisfied with the 20 percent 
evaluation as well as the 10 percent rating assigned prior to 
that date.

The Board again remanded the claim in March 2004.  The 
purpose of that remand was to obtain any additional medical 
documents that would further detail the manifestations and 
symptoms produced by the disorder.  The claim has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the two 
issues addressed in this decision.    

2.  Prior to January 2002, the medical records indicate that 
the veteran has not suffered from weight loss, permanent 
anemia, or other manifestations indicative of a more 
disabling condition.

3.  After December 2001, the medical records suggest that the 
veteran has experienced a number of recurring episodes of 
severe like symptoms lasting for approximately ten days.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a duodenal ulcer, prior to January 11, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 7305 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for a duodenal ulcer, subsequent to January 11, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 7305 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the long course of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law (November 
2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claim seeking entitlement to 
increased ratings, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the rating decisions, 
the statement of the case (SOC), the supplemental statements 
of the case (SSOC), and the various Board actions.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his duodenal ulcer was more disabling than rated.  He 
was told that he must show that the symptoms and 
manifestations produced by the disability warranted a higher 
rating pursuant to the rating criteria.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in letters issued in October 2003 and March 2004, 
which spelled out the requirements of the VCAA and what the 
VA would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility existed 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran if there were any medical records that would assist 
the VA in deciding his claims.  He informed the RO that he 
was receiving treatment from the VA and private medical 
providers.  The veteran provided the requisite information 
and those documents were obtained, and have been included in 
the veteran's claim folder.  The veteran was also provided 
the opportunity to give testimony before an RO hearing 
officer and the Board.  It seems clear that the VA has given 
the veteran every opportunity to express his opinions with 
respect to the issues on appeal and the VA has obtained all 
known documents and information that would substantiate the 
veteran's assertions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the severity his claimed 
disorder.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure examinations 
of the veteran and the Board's development instructions in 
the Board's Remands.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC, the SSOCs, and the actual 
VCAA letters, the VA informed him of what information he 
needed to establish entitlement to increased evaluations.  
The veteran was further told that he should send to the RO 
information describing additional evidence or the evidence 
itself.  The notice was provided before the most recent 
transfer of the appellant's case to the Board, and the 
content of that notice and various duty to assist letters, 
along with the SOC and SSOCs, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The various letters satisfy the 
VCAA content-complying notice.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the issues addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letters that were 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, the SOC, the 
SSOCs, and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing increased rating claims.  
He has, by information letters, rating decisions, the SOC, 
and the SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The increased rating issue on appeal is one affecting the 
digestive system.  General rating considerations for diseases 
of the digestive system are contained in 38 C.F.R. §§ 4.110-
4.113 (2004).  The term "duodenal ulcer" is sufficiently 
specific for rating purposes, and, in evaluating the ulcer, 
care should be taken that the findings adequately identify 
the particular location.  38 C.F.R. § 4.110 (2004).  

Minor weight loss or greater losses of 
weight for periods of brief duration are 
not considered of importance in rating.  
Rather, weight loss becomes of importance 
where there is appreciable loss which is 
sustained over a period of time.  In 
evaluating weight loss generally, 
consideration will be given not only to 
standard age, height, and weight tables, 
but also to the particular individual's 
predominant weight pattern as reflected 
by the records.  The use of the term 
"inability to gain weight" indicates 
that there has been a significant weight 
loss with inability to regain it despite 
appropriate therapy.

38 C.F.R. § 4.112 (2004).

There are diseases of the digestive 
system, particularly within the abdomen, 
which, while differing in the site of 
pathology, produce a common disability 
picture characterized in the main by 
varying degrees of abdominal distress or 
pain, anemia and disturbances in 
nutrition.  Consequently, certain 
coexisting diseases in this area, as 
indicated by the instructions under the 
title "Diseases of the Digestive 
System," do not lend themselves to 
distinct and separate disability 
evaluations without violating the 
fundamental principle relating to 
pyramiding as outlined in § 4.14.

38 C.F.R. § 4.113 (2004).

The evaluation of the same disability 
under various diagnoses is to be avoided.  
. . .  Both the use of manifestations not 
resulting from service-connected disease 
or injury in establishing the service-
connected evaluation, and the evaluation 
of the same manifestation under different 
diagnoses are to be avoided.

38 C.F.R. § 4.14 (2004).

Ratings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with 
each other.  A single evaluation will be 
assigned under the diagnostic code which 
reflects the predominant disability 
picture, with elevation to the next 
higher evaluation where the severity of 
the overall disability warrants such 
elevation.

38 C.F.R. § 4.114 (2004).

The veteran is service-connected for an active duodenal 
ulcer, and he has been assigned "staged ratings" pursuant 
to 38 C.F.R Part 4, Diagnostic Code 7305 (2004).  This 
regulation states that mild duodenal ulcer disease, with 
recurring symptoms once or twice yearly, warrants a 10 
percent rating.  A 20 percent evaluation is warranted for a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 40 
percent rating is warranted for moderately severe duodenal 
ulcer disease with less than severe symptoms, but with 
impairment of health manifested by anemia and weight loss or 
more recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year; a 60 
percent evaluation requires severe duodenal ulcer disease 
with pain which is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
with manifestations of anemia and weight loss productive of 
definite impairment of health. 

When the veteran began his appeal approximately ten years 
ago, he underwent a VA examination in order to determine the 
nature and severity of his duodenal ulcer condition.  The 
record reflects that the veteran sat for such an examination 
in March 1993 at the Birmingham VA Medical Center.  Before 
the examination, the veteran complained of pain in the 
stomach area along with nausea.  Tenderness was found upon 
deep palpation of the epigastrium.  The doctor found no 
evidence of anemia or weight loss, but acknowledged the 
veteran's complaints involving vomiting and melena.  The 
examiner noted that the veteran had episodes of pain and 
melena three to four times a year.  However, these episodes 
only last three to four days, on the average.  

Another VA examination was performed in February 2000.  The 
veteran told the examiner that he experienced pain in the 
upper abdominal region and that the pain caused him to miss 
work four to five times a year, for two days apiece.  The 
veteran also complained of vomiting and diarrhea.  The 
examiner found some tenderness in the epigastric area on 
palpation but no other pathology was reported.  He further 
stated that laboratory tests showed some "mild anemia."  
Weight loss was not reported.  Additionally, neither the 
examiner nor the veteran commented upon the length of time 
that the veteran suffered the episodes of pain and nausea 
related to the service-connected duodenal ulcer.

In September 2002, a third VA compensation and pension 
examination was accomplished with respect to the veteran's 
duodenal ulcer disability.  This examination mirrored the 
veteran's two previous examinations.  However, it is noted 
that the examiner questioned whether the symptoms complained 
thereof by the veteran were caused by the duodenal ulcer or 
by gastroesophageal reflux disease.  Four months later, in 
January 2003, another examination was performed.  The 
examination was conducted by the same examiner who examined 
the veteran in September 2002.  There were no significant 
changes in the findings of the examination.  

As reported above, the veteran was given the opportunity to 
submit medical documents from his private doctor with respect 
to any treatment and diagnoses he may have received for his 
duodenal ulcer.  The veteran's doctor, W. E. Thomas, M.D., 
noted in March 2002, that he (the doctor) had been treating 
the veteran since June 1997.  He further indicated that he 
had treated the veteran for numerous gastrointestinal 
disorders.  Dr. Thomas provided a second letter in April 
2003.  In that letter, Dr. Thomas stated that the veteran had 
recurrent symptoms, lasting at least ten days, in 2002.  He 
listed the dates in which he had treated the veteran, 
including January 11, March 19, August 27, and November 25, 
all of 2002.  A third letter was provided by Dr. Thomas in 
March 2004.  In this letter, Dr. Thomas stated that he had 
treated the veteran with a prescription of "Nexium" and a 
bland diet.  Dr. Thomas further wrote that the veteran had 
recurrent symptoms five times per year.  However, Dr. Thomas 
did not state the length of the episodes.  

In addition to these documents, the veteran's private 
treatment records have been submitted and included in the 
claims folder.  These records do show the veteran being 
treated.  In some instances, they report the manifestations 
and symptoms claimed thereof by the veteran.  However, they 
are not specific with respect the length of time the veteran 
experienced the symptoms.  

In this case, the record indicates that the appellant suffers 
from nausea, vomiting, pain, and diarrhea.  Although the 
records indicate that the veteran had lost some weight over 
the course of the appeal, those same records show weight 
gain.  In other words, his weight has been, more or less, 
stable over time.  The weekly fluctuations described by the 
veteran and his physician are of less probative value in 
rating cases.  Weight loss becomes of importance where there 
is appreciable loss, which is sustained over a period of 
time, which is not the case here.  See 38 C.F.R. § 4.112 
(2004).  

The evidence further does not show that there has been an 
impairment of the veteran's health solely due to the duodenal 
ulcer.  The veteran has not suffered from recurrent 
incapacitating episodes averaging 10 days or more in duration 
four or more times a year.  The veteran's own physician has 
been circumspect in noting the length of any episode or the 
number of times these episodes have occurred prior to and 
after 2002.  The same physician has not confirmed the 
veteran's assertions.  

The Board notes that only one VA examination has shown that 
the veteran has anemia.  That examination occurred in 
February 2000, and since then, anemia has not been reported 
or indicated by blood tests.  The objective findings of 
stable weight, long-term normal blood work, and good 
nourishment on repeated examinations is more probative and 
contradicts the veteran's assertions.  Therefore, the 
preponderance of the evidence shows that he does not suffer, 
nor has he suffered, from severe duodenal ulcer disease.  See 
38 C.F.R. Part 4, Diagnostic Code 7305 (2004).

The veteran could also be evaluated under 38 C.F.R. part 4, 
Diagnostic Code 7308 (2004) for a post-gastrectomy syndromes.  
A 60 percent rating is assigned for severe post-gastrectomy 
syndromes, with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms and with weight 
loss with malnutrition and anemia.  If there are moderate 
symptoms or mild symptoms, a 40 or 20 percent disability 
rating respectively should be assigned.  Nevertheless, there 
is no competent evidence that the appellant has long-term 
anemia, weight loss or malnutrition.  The veteran has not 
experienced circulatory symptoms.  His objective symptoms do 
not more nearly approximate the criteria for a 20 percent 
evaluation prior to January 11, 2002, or a 40 or 60 percent 
evaluation after that date pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7308 (2004).

In essence, the Board finds that the currently assigned 
schedular evaluation in this case is adequate.  The record 
does not establish a basis to support the assignment of 
higher rating under the VA Schedule for Rating Disabilities 
for any appropriate disability rating, as discussed above.  
The record does not show that prior to January 11, 2002, that 
the veteran should be assigned a disability evaluation in 
excess of 10 percent.  That same record does not indicate 
that subsequently to January 11, 2002, the veteran should be 
in receipt of a disability evaluation in excess of 20 
percent.  For the reasons noted above, the Board concludes 
that the impairment resulting from the service-connected 
gastrointestinal disability is adequately compensated by the 
schedular rating now assigned.  Therefore, increased 
evaluations are not warranted in this case.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
duodenal ulcer.  The veteran contends his disability 
interferes with employment but there are no records from the 
veteran's work or his doctor(s) that would substantiate this 
assertion.  However, as previously discussed, the objective 
evidence of record does not reflect a disability picture 
equating to marked interference with employment.  The veteran 
is not anemic or malnourished and has not experienced 
significant weight loss.  Having reviewed the record with all 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.




ORDER

A disability evaluation in excess of 10 percent for a 
duodenal ulcer, prior to January 11, 2002, is denied.

A disability evaluation in excess of 20 percent for a 
duodenal ulcer, subsequent to January 11, 2002, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


